11/13/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0460


                                      DA 20-0460
                                   _________________

 IN RE THE MARRIAGE OF:

 DAVINA ATTAR-WILLIAMS,

              Petitioner and Appellant,
                                                                    ORDER
       and

 STEVEN THOMAS WILLIAMS,

              Respondent and Appellee.
                                   _________________

       Petitioner and Appellant Davina Attar-Williams has filed an unopposed motion to
extend the deadline for submitting transcripts by 30 days. Appellant has also moved for
an order requiring the District Court to produce all original unaltered audio recordings of
all hearings held pursuant to the underlying matter.
       As it appears from Appellant’s motion, transcripts of the proceedings have already
been ordered and are being completed by a court reporter appointed by the District Court.
Although Appellant speculates that the transcript will not be accurate, there is a procedure
for correcting or modifying the record if she determines that the transcript is incorrect,
pursuant to Mont. R. App. P. 8(6). Appellant has not demonstrated a basis at this juncture
to grant the relief she requests. Therefore,
       IT IS ORDERED that the motion to extend the deadline for submitting transcripts
by 30 days is GRANTED, as the motion is unopposed.
       IT IS FURTHER ORDERED that the motion to require the District Court to produce
all unaltered audio recordings of all hearings is DENIED.




                                                                              Electronically signed by:
                                                                               James Jeremiah Shea
                                                                         Justice, Montana Supreme Court
                                                                                November 13 2020